Citation Nr: 1450674	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  06-24 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent for residuals of gunshot wound (GSW) to the left thigh.

2.  Entitlement to a disability rating higher than 30 percent for residuals of GSW to the right thigh.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 26, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.H.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to March 1967, including service in the Republic of Vietnam for which he received the Navy Commendation Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In July 2010, the Veteran appeared at a hearing at the RO before a Decision Review Officer.  A transcript of that hearing is in the claims file.  In July 2013, the Veteran appeared at a Travel Board hearing before a Veterans Law Judge.  A transcript of that hearing is also in the claims file.

In November 2013, the Board granted an increase in disability ratings for the right and left thighs, but denied ratings higher than 40 percent for the left thigh and 30 percent for the right thigh.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in July 2014 granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C.A. § 7252(a) for readjudication consistent with the Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appealed the Board's decision on the rating of GSW of both thighs to the Court as insufficient and the matter has now been returned to the Board for further action.  The Court identified specific areas which should be addressed in any future decisions, but also directed a remand for additional examination based on the Veteran's assertions that the disabilities have worsened.  The examination on remand should address both the current severity of the disabilities and the specific areas of concern raised by the Court in the JMR.

In addition, the Board's November 2013 decision included a remand of the issue of entitlement to TDIU.  The Board instructed the RO/AMC to secure additional relevant records regarding the Veteran's employment and to consider an examination to evaluate the combined effects of the many service connected disabilities on the Veteran's ability to work.  Although other pending issues were addressed, the issue of entitlement to TDIU has not been addressed; the relevant records have not been obtained and no decision has been rendered on entitlement to TDIU prior to April 26, 2013, when the Veteran's combined disabilities were found to be 100 percent disabling.  The development and adjudication of the claim for TDIU must be completed on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit evidence, to include copies of either Social Security or Internal Revenue Service documents, showing the exact date at which his employment, to include self-employment, ended.

2.  Afford the Veteran an appropriate VA examination with respect to his right and left thigh GSW disabilities.  

Specifically, the examiner should address the severity of the current muscle group injuries, with reference to the rating criteria of 38 C.F.R. §§ 4.55, 4.56, and 4.73.  The examination report should indicate the impact of the muscled injuries on the adjacent joints and any resulting limitation of motion.  

The examiner should also address the question of the severity of the resulting scars, with reference to the rating criteria of 38 C.F.R. § 4.118.  

Finally, the examiner should address the impact of the disabilities on the Veteran's ability to work prior to April 2013, to include the combination of those effects with the Veteran's other service-connected disabilities.

The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner for review.

3.  On completion of the foregoing, the claim should be adjudicated, with specific consideration of entitlement to TDIU on both a schedular and an extraschedular basis and on entitlement to increased disability ratings for GSW of left and right thigh on an extraschedular basis, in accordance with the guidance of the JMR.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



